NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-12 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
Waldburger (2014/0087045) and Lankford (2,917,827) discloses an apparatus for cheese production comprising a trough open in plain view, a pressing press having a plurality of press plungers corresponding with a plurality of molds formed by the trough, and a distributor head for filling cheese molds.
However, the combination of Waldburger and Lankford fails to disclose an articulated tube arrangement an articulated tube arrangement including a double joint of two tubular joint pieces that are pivotally connected to each to be movable while remaining in mutual fluid communication for supplying the cheese raw mixture of a cheese maker: and a distributor head for filling the cheese molds with the cheese raw mixture, the distributor head being movable along a side of the trough, wherein the distributor head is rotatably coupled the double joint by means of an articulated joint to thereby be movable while receiving the cheese raw mixture.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU-KHANH T. NGUYEN whose telephone number is (571)272-1136. The examiner can normally be reached 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/THU KHANH T NGUYEN/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743